Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                C hief Justice                   Justices
                                                                Maura D. Cor rigan	              Michael F. Cavanagh




O pinion
                                                                                                 Elizabeth A. Weaver
                                                                                                 Marilyn Kelly
                                                                                                 Clifford W. Taylor
                                                                                                 Robert P. Young, Jr.
                                                                                                 Stephen J. Markman

____________________________________________________________________________________________________________________________

                                                                                      FILED JULY 17, 2001





                MICHAEL LEE, BRYAN DUNCIL, MARY

                DUNCIL on behalf of herself and

                JOSEPH DUNCIL, BRYAN DUNCIL, KENNETH

                DUNCIL, and JON DUNCIL, as their

                Next Friend, and the class of all

                others similarly situated,


                        Plaintiff-Appellees,


                v	                                                                             No.          114700


                THE MACOMB COUNTY BOARD OF

                COMMISSIONERS, and the COUNTY OF

                MACOMB,


                     Defendant-Appellants.

                ____________________________________

                DENNIS D. WALKER, on behalf of

                himself and DAWNELL J. WALKER and

                MELANIE WALKER, their Next Friend,

                and DWAYNE STEAGALL, ERNEST GROCE,

                JERRY GRAY, PAUL ECKLEY, DUANE GORE,

                KENNETH JONES, MORRIS BARTOLOTTA, and

                the class of all others similarly

                situated,


                        Plaintiffs-Appellees,


                v
                                                                               No. 115259

THE WAYNE COUNTY BOARD OF

COMMISSIONERS and THE COUNTY

OF WAYNE,


     Defendants-Appellants.

_____________________________

BEFORE THE ENTIRE BENCH 


TAYLOR, J.


     At issue in these two cases coming to us from Macomb and


Wayne counties is whether these plaintiffs have standing to


pursue actions to compel their respective county board of


commissioners to levy a tax to establish a veterans’ relief


fund in accordance with the soldiers’ relief fund act, MCL


35.21 et seq.    It is uncontested that none of the plaintiffs


actually had sought relief under the act.            Because of this,


the counties asserted that these litigants had suffered no


injury and, accordingly, that plaintiffs (1) were without


standing to sue and (2) had failed to exhaust statutory


remedies.     In Lee, the Macomb County case, the trial court


granted summary disposition for the county on those grounds.


In Walker, the Wayne County case, the trial court denied the


county’s    motion   for   summary    disposition,   concluding   that


plaintiffs had standing and were not required to exhaust


statutory remedies because they alleged a complete failure to


comply with the act.       The Court of Appeals consolidated the


appeals and largely reversed in Lee and affirmed in Walker.


235 Mich. App. 323; 597 NW2d 545 (1999).           It concluded that


                                     2

plaintiffs had standing to sue to compel implementation of the


act and that mandamus was a proper remedy.       We reverse.


                      Statutory Analysis


     In   these   actions,   plaintiffs   seek   to   compel    the


legislative branch of the county government, the board of


commissioners, to levy a tax to establish a veterans’ relief


fund pursuant to the soldiers’ relief fund act.        MCL 35.21


provides in pertinent part:1


          The county board of commissioners of each

     county shall annually levy, a tax not exceeding

     1/10 of a mill on each dollar, to be levied and

     collected as provided by law, upon the taxable

     property of each township and city, for their

     respective counties, for the purpose of creating a

     fund for the relief of honorably discharged

     indigent members of the army, navy, air force,

     marine corps, coast guard, and women's auxiliaries

     of all wars or military expeditions in which the

     United States of America has been, is, or may

     hereafter be, a participant . . . and the indigent

     spouses, minor children, and parents of each such

     indigent or deceased member. . . . If any money in

     the fund is not necessary for the purpose for which

     it was raised, the money shall remain in the

     treasury of the county as a soldiers' relief fund,

     and shall be considered in raising future sums

     therefor. 


As can be seen, this section requires that the board of


commissioners create a soldiers’ relief fund by a tax levy.


It also, however, requires the commissioners to consider the


amount existing in the fund when determining the amount, if





     1
      This act was initially enacted in 1899 and amended in

1984 to update antiquated language.


                                3

any, of the annual levy for the fund.2


       Having thus established the funding mechanism, the act


then continues by providing a procedure in MCL 35.23 for


initiating and determining the amount of relief to be granted.


This section states:


            The supervisor of each township and ward in

       each of the counties of this state, and where there

       is no ward supervisor the aldermen of the several

       wards of every incorporated city in this state,

       shall, on or before the last Monday in September in

       each year, make and place in the hands of the

       soldiers' relief commission of the county, a list

       of all the persons entitled to relief under the

       provisions of this act, and the soldiers' relief

       commission, on the first Monday in October in each

       year, shall proceed to determine the amount

       necessary for aid and relief to be granted such

       persons under this act, which shall be then and

       there recorded in the books to be kept by the

       secretary of said soldiers' relief commission. The

       commission may determine not only the sum to be

       paid, but the manner of paying the same, and may

       discontinue the payment of such relief in their

       discretion. Appeal may be taken therefrom to the

       circuit court of such county, by certiorari by

       filing application therefor with the clerk within

       fifteen days following the making of such decision.

       The court shall hear the case de novo and its

       decision shall be final.


What       is   established,   then,    is   a   scheme   whereby   it   is




       2
      In response to the dissent, we note that, once the fund

is created, the act provides the commissioners with discretion

regarding the amount of the annual tax levy in light of any

amount existing in the fund.      Moreover, at oral argument,

plaintiffs’ counsel conceded that the record did not establish

whether Macomb County had, at some time in the past, created

a fund by levying a tax in compliance with the act.

Presumably, the record is similarly unclear regarding whether

Wayne County, at some time in the past, created a fund by

levying a tax in compliance with the act.


                                       4

anticipated that the township supervisor or ward aldermen will


annually prepare a list of persons eligible for relief and


provide this list to the soldiers’ relief commission.3       That


commission then, in its discretion, determines the amount of


relief, if any, to grant to the indigent, honorably discharged


veteran   or   dependent   applicant.   Moreover,   the   statute


provides that aggrieved applicants can appeal the commission’s


decision to the circuit court.


                     Facts and Proceedings


     Here, without ever having sought relief under the act,


plaintiffs filed suit to compel Macomb and Wayne Counties to


levy the annual tax in order to create the fund of which the


act speaks.    Further, they, and presumably others, will soon


seek damages for those years in which the counties allegedly




     3
      The statute requires the supervisor or alderman to

create such a list, but it does not specify the means for

identifying eligible persons.     Clearly, the supervisor or

alderman can only place persons on this list if aware or made

aware that an eligible person is in need. The supervisor or

alderman can obviously act sua sponte and include on the list

any known eligible persons. However in order to fulfill the

duty to “make . . . a list of all the persons entitled to

relief under the provisions of this act,” he is also obligated

to add to the list any eligible person who asks to be included

on it. (Emphasis added.) This reading of the statute, rather

than one reposing veto power with the supervisor or alderman

regarding who will be included on the list, expands the

opportunities for eligible veterans who, for whatever reason,

have not been included on the list. We opt for this expansive

reading because this is a remedial statute and we are

obligated to read it liberally in favor of the indigent

veterans it is intended to benefit. See Chandler v Dowell

Schlumberger Inc, 456 Mich. 395, 398; 572 NW2d 210 (1998).


                                5
failed to comply with the act.


     Macomb      County,    in   the     Lee     case,    moved      for   summary


disposition,      claiming,      inter        alia,   lack    of    standing   and


failure to exhaust administrative remedies.                        In support, it


provided the 1994 affidavit of its Department of Veterans


Affairs Director, which indicated that the department had,


through county budget appropriations, maintained a fund of


$1000 for veterans relief for several years and that no claims


for such relief had been filed for the past ten years.                         The


trial    court    granted    Macomb       County’s       motion      for   summary


disposition, concluding that plaintiffs lacked standing and


failed to exhaust administrative remedies because they had not


requested relief from the local government.


        Wayne    County,    in   the     Walker       case,    sought      summary


disposition on similar grounds.                   It provided documentary


evidence indicating that, in 1994, the Wayne County Commission


approved an appropriation of $1,146,042 for Veterans’ Affairs


expenditures and that the Wayne County Soldiers Relief Program


had been operational since February 1995.                          In this case,


however, the trial court denied Wayne County’s motion for


summary disposition, concluding that plaintiffs had standing


because they were in the class intended to be benefitted by


the act and had been harmed by noncompliance with it and that


they were not required to exhaust administrative remedies to


challenge a wholesale failure to comply with the act.


                                         6

      These   two     cases   were      consolidated        in     the   Court   of


Appeals,    which     largely      reversed      in   Lee    and    affirmed     in


Walker.4      The    Court    of    Appeals      majority        concluded   that


plaintiffs had standing because they are “members of the class


for whose benefit the Act was enacted” and because they are


“detrimentally affected in a manner different from the public


generally.”        235 Mich. App. 332.          The panel held that mandamus


was an appropriate remedy here because plaintiffs were seeking


compliance with the act, not the levy of a particular amount


or   the   grant     of   particular         benefits.       Id.    at    333-334.


Finally, it concluded that plaintiffs’ actions could not be


dismissed     on    the   basis    of   failure       to    exhaust      statutory


remedies because they were alleging a wholesale failure to


implement and comply with the act.                Id. at 335.


      In dissent, former Justice John Fitzgerald, sitting by


assignment, disagreed with the majority regarding standing:


           [P]laintiffs have not alleged any specific

      injury as a result of defendants' failure to

      establish a mechanism for evaluation of a claim for

      benefits or of defendants' underfunding of their

      respective veterans' relief funds. [Id. at 337.]


Explaining further he said:


           [P]laintiffs have not alleged a distinct and

      palpable injury resulting from defendants' failure

      to fully comply with the statute, and consequently

      their claims cannot be differentiated from those of



      4
      The Court of Appeals ruled that government immunity

precluded plaintiffs’ negligence and gross negligence claims

in both cases.


                                        7

     any other citizen. As a prudential matter, courts

     must exercise their jurisdiction to address

     tangible, personal, threatened interests, not

     generalized grievances.  I am not persuaded that

     plaintiffs, as private citizens whose individual

     rights under the statute have not been abridged,

     have standing . . . . [Id. (citations omitted).]


Regarding mandamus, he stated that it was inappropriate,


assuming standing existed, because plaintiffs were “seeking to


compel defendants’ exercise of discretion in a particular


manner” that is beyond the scope of mandamus         Id. at 338-339.


     This Court granted leave to appeal. 462 Mich. 912 (2000).


                       Standard of Review


     Whether a party has standing is a question of law.             This


Court reviews questions of law de novo.             Stitt v Holland


Abundant Life Fellowship, 462 Mich. 591, 595; 614 NW2d 88


(2000). 


                              Standing


     It   is   important,    initially,     to   recognize   that    in


Michigan, as in the federal system, standing is of great


consequence    so   that    neglect    of   it   would   imperil     the


constitutional architecture whereby governmental powers are


divided between the three branches of government.


     Standing, as a requirement to enter the courts, is a


venerable doctrine in the federal system that derives from US


Const, art III, § 1, which confers only “judicial power” on


the courts and from US Const, art III, § 2's limitation of the




                                  8

judicial power to “Cases” and “Controversies.”5       In several


recent cases, the United States Supreme Court has discussed


the close relationship between standing and separation of


powers.     In Lewis v Casey, 518 U.S. 343, 349; 116 S. Ct. 2174; 135
L. Ed. 2d 606 (1996), Justice Scalia, writing for the majority,


said:


          [T]he    doctrine   of    standing   [is]    a

     constitutional principle that prevents courts of

     law from undertaking tasks assigned to the

     political branches. It is the role of courts to

     provide relief to claimants, in individual or class

     actions, who have suffered, or will imminently

     suffer, actual harm; it is not the role of courts,

     but that of the political branches, to shape the

     institutions of government in such fashion as to

     comply with the laws and the Constitution.

     [Citations omitted.]


     Lewis was foreshadowed in Lujan v Defenders of Wildlife,


504 U.S. 555, 559-560; 112 S. Ct. 2130; 119 L. Ed. 2d 351 (1992),




     5
         The first clause of US Const, art III, § 2 states:


          The judicial Power shall extend to all Cases,

     in Law and Equity, arising under this Constitution,

     the Laws of the United States, and Treaties made,

     or which shall be made, under their Authority;—to

     all Cases affecting Ambassadors, other public

     Ministers and Consuls;—to all Cases of admiralty

     and maritime Jurisdiction;—to Controversies to

     which the United States shall be a Party;—to

     Controversies between two or more States;—between a

     State and Citizens of another State;—between

     Citizens of different States;—between Citizens of

     the same State claiming Lands under Grants of

     different States, and between a State, or the

     Citizens thereof, and foreign States, Citizens or

     Subjects.




                                 9

where Justice Scalia, again speaking for the Court, explained:


          [T]he Constitution's central mechanism of

     separation of powers depends largely upon common

     understanding of what activities are appropriate to

     legislatures, to executives, and to courts. . . .

     One of those landmarks, setting apart the "Cases"

     and "Controversies" that are of the justiciable

     sort referred to in Article III—"serv[ing] to

     identify those disputes which are appropriately

     resolved through the judicial process,"—is the

     doctrine of standing. Though some of its elements

     express merely prudential considerations that are

     part   of  judicial   self-government,   the   core

     component   of standing    is   an  essential   and

     unchanging    part  of    the   case-or-controversy

     requirement of Article III. [Citations omitted.]


     In Plaut v Spendthrift Farm, Inc, 514 U.S. 211, 219-225;


115 S. Ct. 1447; 131 L. Ed. 2d 328 (1995), Justice Scalia, in


another majority opinion, provided a detailed analysis of the


concern with preserving the separation of powers between the


legislative and judicial branches, that traced its history


back to the framers of the U.S. Constitution.


     Finally, Chief Justice Rehnquist even more dramatically


stated the case in his majority opinion in Raines v Byrd, 521
U.S. 811, 818, 820; 117 S. Ct. 2312; 138 L. Ed. 2d 849 (1997):


          “No principle is more fundamental to the

     judiciary's proper role in our system of government

     than the constitutional limitation of federal-court

     jurisdiction to actual cases or controversies.”


                            * * *


          “[T]he law of Art III standing is built on a

     single basic idea—the idea of separation of

     powers.”


     In Michigan, standing has developed on a track parallel



                              10

to the federal doctrine, albeit by way of an additional


constitutional underpinning.           In addition to Const 1963, art


6, § 1, which vests the state “judicial power” in the courts,


Const 1963, art 3, § 2 expressly directs that the powers of


the     legislature,      the   executive,      and    the    judiciary    be


separate.6 Concern with maintaining the separation of powers,


as in the federal courts, has caused this Court over the years


to be vigilant in preventing the judiciary from usurping the


powers    of    the   political     branches.     Early      on,   the   great


constitutional scholar Justice Thomas M. Cooley discussed the


concept of separation of powers in the context of declining to


issue     a    mandamus   against    the    Governor    in    Sutherland     v


Governor, 29 Mich. 320, 324 (1874):


           Our government is one whose powers have been

      carefully   apportioned   between  three   distinct

      departments, which emanate alike from the people,

      have their powers alike limited and defined by the

      constitution, are of equal dignity, and within

      their   respective   spheres   of  action   equally

      independent. One makes the laws, another applies

      the laws in contested cases, while the third must

      see that the laws are executed. This division is

      accepted as a necessity in all free governments,

      and the very apportionment of power to one

      department is understood to be a prohibition of its



      6

            The powers of government are divided into

      three    branches:  legislative,    executive   and

      judicial. No person exercising the powers of one

      branch shall exercise powers properly belonging to

      another branch except as expressly provided in this

      constitution.




                                      11

     exercise by either of the others. The executive is

     forbidden to exercise judicial power by the same

     implication which forbids the courts to take upon

     themselves his duties.


This position followed from the even earlier iteration of the


standing doctrine by Justice Campbell in 1859 when, speaking


for this Court, he said:


          By the judicial power of courts is generally

     understood the power to hear and determine

     controversies   between   adverse   parties,   and

     questions in litigation. [Daniels v People, 6 Mich.
381, 388 (1859)(emphasis added).]


Later, in Risser v Hoyt, 53 Mich. 185, 193; 18 N.W. 611 (1884),


this Court explained:


          The judicial power referred to is the

     authority to hear and decide controversies, and to

     make binding orders and judgments respecting them.

     [Emphasis added.]


More recently, Johnson v Kramer Bros Freight Lines, Inc, 357
Mich. 254, 258; 98 NW2d 586 (1959), reaffirmed this concept by


quoting this portion of Risser.


     In fleshing out the tests that a litigant must meet to


establish standing, the most recent majority iteration from


this Court7 is found in House Speaker v Governor, 441 Mich.
547, 554; 495 NW2d 539 (1993):


          Standing is a legal term used to denote the

     existence of a party's interest in the outcome of

     litigation that will ensure sincere and vigorous

     advocacy.   However, evidence that a party will



     7
      This Court addressed standing in Detroit Fire Fighters

Ass’n v Detroit, 449 Mich. 629; 537 NW2d 436 (1995), but a

majority did not agree on a standing test.


                             12

     engage in full and vigorous advocacy, by itself, is

     insufficient to establish standing.        Standing

     requires a demonstration that the plaintiff's

     substantial interest will be detrimentally affected

     in a manner different from the citizenry at large.


House Speaker provided a general description of standing and


articulated the requirement of an interest distinct from that


of the public.   However, further explication of the essential


elements of standing has proven difficult as demonstrated by


this Court’s experience in attempting to fashion a clear


majority in Detroit Fire Fighters Ass’n v Detroit, 449 Mich.
629; 537 NW2d 436 (1995). In that case, the separate opinions


suggested different inquiries as being central to determining


standing.    Some   focused   on     whether   the   plaintiff   could


establish an injury distinct from that of the public, others


on whether the plaintiffs were in the zone of interest the


statutory or constitutional provision at issue is designed to


regulate.   Perhaps the clearest template was set forward by


Justice Cavanagh who, along with Justice Boyle, advocated


adopting the United States Supreme Court’s Lujan test.           Lujan


held:


          Over the years, our cases have established

     that the irreducible constitutional minimum of

     standing contains three elements.       First, the

     plaintiff must have suffered an "injury in fact"—an

     invasion of a legally protected interest which is

     (a) concrete and particularized, and (b) "actual or

     imminent, not 'conjectural' or 'hypothetical.' "

     Second, there must be a causal connection between

     the injury and the conduct complained of—the injury

     has to be "fairly . . . trace[able] to the

     challenged action of the defendant, and not . . .


                                   13

     th[e] result [of] the independent    action of some

     third party not before the court."    Third, it must

     be "likely," as opposed to merely     "speculative,"

     that the injury will be "redressed   by a favorable

     decision." 


          The party invoking . . . jurisdiction bears

     the burden of establishing these elements. [504 U.S.
560-561 (citations omitted).]


In our view, the Lujan test has the virtues of articulating


clear criteria and of establishing the burden of demonstrating


these elements.   Moreover, its three elements appear to us to


be fundamental to standing; the United States Supreme Court


described them as establishing the “irreducible constitutional


minimum” of standing.    We agree.   Accordingly, we now join


Justice Cavanagh’s view and adopt the Lujan test, which should


be seen as supplementing the holding in House Speaker, as well


as this Court’s earlier standing jurisprudence, e.g., Daniels


and Risser, supra.


     Applying this test in the present case, it is clear that


plaintiffs lack standing.   In Lujan terms, they have not yet


suffered any “injury in fact.” See 504 U.S. 560. Specifically,


they have shown no “invasion of a legally protected interest


which is (a) concrete and particularized, and (b) actual or


imminent, not ‘conjectural’ or ‘hypothetical.’”   Id. at 560.


Both groups of plaintiffs have alleged and argued only that


they “should receive” and “should have received, the benefit


of the property tax levy required by MCL 35.21,” and that the


failure to levy and collect the tax set forth in the soldiers’


                              14

relief   fund    act   “has    caused,    and   continues   to    cause,


plaintiffs great harm and damage.”         Even if accepted as true,


these allegations cannot satisfy the Lujan injury in fact


requirement     because   it   is   not   readily   apparent     how   the


collection of a tax pursuant to the act would have benefitted


plaintiffs in a concrete and particularized manner. MCL 35.23


provides that the soldiers’ relief commission is to determine


the amount and manner of any relief thereunder and that it may


discontinue such relief in its discretion.           Thus, the amount


of relief, if any, that plaintiffs might have received under


this act is solely within the discretion of the commission.8


“[G]reat harm and damage” is not concrete or particularized.


Plaintiffs also fail to explain, with particularity, what is


meant by “the benefit of the property tax levy required by MCL




     8
      The dissent argues that it is “inescapable” that relief

under that act would have benefitted the indigent plaintiffs

in a concrete and particularized manner. Slip op, p 8. We

surmise that the idea is that any claimant would be better off

with more money. Yet this verity misses the point. The issue

is whether plaintiffs can demonstrate a concrete and

particularized injury arising out of the alleged failure of

the counties to levy a tax in accordance with the act.

Moreover, even if we jump ahead, as the dissent would, to the

point where fund distribution to plaintiffs was at issue, it

is not “inescapable” that plaintiffs would receive funds

because the commission would likely exercise its discretion to

avoid duplicating other government and private social welfare

programs. Thus, the commission could, even if plaintiffs were

indigent, decide not to award funds to them.


     Thus, for all these reasons, what might be received, if

anything, far from being concrete and particularized, is

simply uncertain.


                                    15

35.21.”    At most, we can only speculate how the existence of


a fund would have helped plaintiffs.             Accordingly, plaintiffs


lack standing to pursue the present actions.


      In   the     absence   of    standing,      we   will     not   address


plaintiffs’ substantive claims.


                                  Conclusion


      Plaintiffs do not have standing to bring the present


actions.      We    accordingly      reverse     the   Court     of   Appeals


determination that they have standing and remand these actions


to   the   respective    circuit       courts    for    entry    of    orders


dismissing    plaintiffs’     actions       on   the   basis    of    lack   of


standing.


      CORRIGAN , C.J., and YOUNG , and MARKMAN , JJ., concurred with


TAYLOR, J.





                                      16

             S T A T E      O F   M I C H I G A N


                         SUPREME COURT





MICHAEL LEE, BRYAN DUNCIL, MARY

DUNCIL on behalf of herself and

JOSEPH DUNCIL, BRYAN DUNCIL, KENNETH

DUNCIL, and JON DUNCIL, as their

Next Friend, and the class of all

others similarly situated,


     Plaintiff-Appellees,


v                                                    No.   114700


THE MACOMB COUNTY BOARD OF

COMMISSIONERS, and the COUNTY OF

MACOMB,


     Defendant-Appellants.


____________________________________

DENNIS D. WALKER, on behalf of

himself and DAWNELL J. WALKER and

MELANIE WALKER, their Next Friend,

and DWAYNE STEAGALL, ERNEST GROCE,

JERRY GRAY, PAUL ECKLEY, DUANE GORE,

KENNETH JONES, MORRIS BARTOLOTTA, and

the class of all others similarly

situated,


     Plaintiffs-Appellees,


v                                                     No. 115259


THE WAYNE COUNTY BOARD OF

COMMISSIONERS and THE COUNTY

OF WAYNE,


     Defendants-Appellants.

____________________________________

WEAVER, J. (concurring).

     I concur in the majority’s decision to reverse the


judgment of the Court of Appeals. I write separately because


I disagree with the majority’s decision to adopt the Lujan1


standing requirements. I would find that the plaintiffs have


standing.   However, I agree with the decision to reverse;


because the relief requested is a discretionary act, I would


find that mandamus is not an appropriate remedy in this case.


     Although I would hold that no relief can be granted in


this case, I am still cognizant of the great debt that our


society owes to its veterans.        The soldiers’ relief act was


first enacted in   1899, “to provide relief outside of the


soldiers’ home for honorably discharged indigent soldiers,


sailors and marines, and the indigent wives, widows and minor


children of such indigent or deceased soldiers, sailors and


marines . . . .” 1899 PA 214. I think it is appropriate to


consider the last paragraph of the report on the Spanish-


American War included in the Michigan Legislative Manual and


Official Directory for the years 1899-1900, p 693:


          The forces that went into the war with Spain,

     from Michigan, were actuated by the highest

     motives. They came from every employment and walk

     of life, yet none entered that service without a

     sacrifice.      All  left   peaceful   homes   with

     comfortable surroundings and sure sources of income

     to risk their lives in battle or in camp in



     1
      Lujan v Defenders of Wildlife, 504 U.S. 555; 112 S. Ct.
2130; 119 L. Ed. 2d 351 (1992).


                                2

     response to the call of duty and patriotism. Some

     were killed in battle, others died of diseases

     incident to life in camp under new and untried

     conditions. Some came home comparatively unharmed,

     while others, and very many others, came bringing

     with them the seeds of disease and infirmities from

     which they will always suffer. There is but one

     proposition to make.    The people of Michigan in

     common with the people of this great nation owe a

     debt of gratitude and love to those who in any way

     represented them in the glorious contest for

     humanity so happily and successfully ended by our

     treaty of peace with Spain, and we should not

     forget now or hereafter any of the obligations

     imposed on us by this debt. 



                               I


     Unlike   constitutional   cases   in   federal   courts,   the


Michigan standing requirements have been based on prudential,


rather than constitutional, concerns. See, generally, House


Speaker v State Administrative Bd, 441 Mich. 547, 559, n 20;


495 NW2d 539 (1993), and Justice R ILEY ’s dissent in Detroit


Fire Fighters Ass’n v Detroit 449 Mich. 629; 537 NW2d 436


(1995).   Both this Court and the United States Supreme Court


have recognized that we are not required to comply with the


federal rules regarding standing.2     I believe that adopting



     2
      In House Speaker we stated that “this Court is not bound

to follow federal cases regarding standing,” pointing out that

“[o]ne notable distinction between federal and state standing

analysis is the power of this Court to issue advisory

opinions. Const 1963, art 3, §8. Under Article III of the

federal constitution, federal courts may issue opinions only

where there is an actual case or controversy.” Id., p 559,

including n 20. Justice Kennedy, writing for the Court in

ASARCO Inc v Kadish, 490 U.S. 605, 617; 109 S. Ct. 2037; 104 L Ed

                                                (continued...)


                               3

the federal standing test as set forth in Lujan v Defenders of


Wildlife, 504 U.S. 555; 112 S. Ct. 2130; 119 L. Ed. 2d 351 (1992),


is unnecessary; therefore I decline to supplement the current


standing doctrine of this Court.


     Applying Michigan’s traditional rules of standing, I


would find that the plaintiffs have standing to bring the


present action. In Michigan, it is well settled that all


disgruntled citizens do not automatically have standing to sue


a public body. In House Speaker, supra at 554, we said:


          Standing is a legal term used to denote the

     existence of a party’s interest in the outcome of

     litigation that will ensure sincere and vigorous

     advocacy.   However, evidence that a party will

     engage in full and vigorous advocacy, by itself,

     is insufficient to establish standing.     Standing

     requires a demonstration that the plaintiff’s

     substantial interest will be detrimentally affected

     in a manner different from the citizenry at large.


The usual rule has been that a private citizen has no standing


to vindicate a public wrong or enforce a public right where


that citizen has not been hurt in any manner different than


the citizenry at large.   Waterford Sch Dist v State Bd of Ed,


98 Mich. App. 658, 662; 296 NW2d 328 (1980). 




     2
      (...continued)

2d 696 (1989), acknowledged:


          We have recognized often that the constraints

     of Article III do not apply to state courts, and

     accordingly the state courts are not bound by the

     limitations of a case or controversy or other

     federal rules of justiciability . . . .


                                4

     However, while a private suit is generally precluded when


a violation of a public duty is claimed, a private action can


be maintained if the public duty also was intended to benefit


private individuals.     Taylor v Lake Shore & M S R Co, 45 Mich.
74, 77; 7 N.W. 728 (1881).       Justice C OOLEY , speaking for the


Court, explained that “[t]he nature of the duty and the


benefits to be accomplished through its performance must


generally determine whether it is a duty to the public in part


or exclusively, or whether individuals may claim that it is a


duty imposed wholly or in part for their especial benefit.”


Id. See also Gardner v Wood, 429 Mich. 290; 414 NW2d 706


(1987). 


     The plain language of the soldiers’ relief fund act3


unequivocally supports the notion that the statute was enacted


solely    to   benefit   citizens        in   the   same   class   as   the


plaintiffs, i.e., honorably discharged, indigent veterans.


Clearly, the plaintiffs possess an interest in the soldiers’


relief fund that is “different from the public at large.”


Moreover, the relief sought does indeed more directly and



     3


          The county board of commissioners of each

     county shall annually levy, a tax not exceeding

     1/10 of a mill on each dollar . . . for the purpose

     of creating a fund for the relief of honorably

     discharged indigent members of the army, navy, air

     force, marine corps, coast guard, and women’s

     auxiliaries    of    all     wars    or    military

     expeditions . . . . See MCL 35.21.


                                    5

tangibly benefit the plaintiffs than it does the public at


large.    In this case, the plaintiffs made a proper showing


that they were injured in a manner distinct from the citizenry


at large.   Therefore, I would find that the plaintiffs have


standing to pursue the instant action.


                                 II


     Plaintiffs ask that the defendant counties be ordered to


begin assessing taxes to maintain their soldiers’ relief


funds. However, this particular duty, which is covered by MCL


35.21, is discretionary, and therefore is not a proper subject


for mandamus. Because I would find that mandamus is not an


appropriate remedy in this case, I agree with the majority’s


result. 


     It is well settled that an order of mandamus will be


issued only if the plaintiffs have a clear legal right to the


performance of the specific duty sought to be compelled and


the defendant has a clear legal duty to perform the same.


State Bd of Ed v Houghton Schs, 430 Mich. 658, 666; 425 NW2d 80


(1988).     The   act   sought   to    be   compelled   must   not   be


discretionary.    It must be of a ministerial nature, and it


must be prescribed by law with such precision and certainty as


to leave nothing to the exercise of discretion or judgment.


If any reasonable doubts exist regarding the question of



                                  6

discretion or want of discretion, the courts will hesitate to


interfere.   See In re MCI Telecommunications, 460 Mich. 396;


596 NW2d 164 (1999), Oakland Schs Bd of Ed v Sup’t of Pub


Instruction, 401 Mich. 37; 257 NW2d 73 (1977) and Taylor v


Ottawa Circuit Judge, 343 Mich. 440; 72 NW2d 146 (1955). 


     Here, the county board of commissioners is given the


authority and the discretion to determine the amount of the


tax to be levied; the only limit it is given is that it not


exceed 1/10 of a mill.      The first sentence of MCL 35.21


provides:


          The county board of commissioner of each

     county shall annually levy, a tax not exceeding

     1/10 of a mill on each dollar, to be levied and

     collected as provided by law, upon the taxable

     property of each township and city, for their

     respective counties, for the purpose of creating a

     fund for the relief of honorably discharged

     indigent . . . .


Further, the last sentence of MCL 35.21 states 


          If any money in the fund is not necessary for

     the purpose for which it was raised, the money

     shall remain in the treasury of the county as a

     soldiers' relief fund, and shall be considered in

     raising future sums therefor.


Additionally, the soldiers’ relief commission is required to


make an annual report of the money on hand, the money it is


expending, and how much it believes will be needed for the


next year.   Therefore the relief requested by the plaintiffs,




                               7

that the defendant counties be ordered to begin    assessing


taxes under the statute, is a discretionary act, and mandamus


is not an appropriate remedy. 


     There is no specific relief the Court could provide, as


we cannot require the county to assess a specific amount.


Accordingly, I concur with the majority opinion’s result


reversing the judgment of the Court of Appeals.





                              8

              S T A T E    O F   M I C H I G A N


                          SUPREME COURT





MICHAEL LEE, BRYAN DUNCIL, MARY

DUNCIL on behalf of herself and

JOSEPH DUNCIL, BRYAN DUNCIL,

KENNETH DUNCIL, and JON DUNCIL,

as their Next Friend, and the class

of all others similarly situated,


     Plaintiffs-Appellees,


v                                                   No. 114700


THE MACOMB COUNTY BOARD OF

COMMISSIONERS, and the COUNTY OF

MACOMB,


     Defendants-Appellants.

___________________________________

DENNIS D. WALKER, on behalf of

himself and DAWNELL J. WALKER and

MELANIE WALKER, their Next Friend,

and DWAYNE STEAGALL, ERNEST GROCE,

JERRY GRAY, PAUL ECKLEY, DUANE GORE,

KENNETH JONES, MORRIS BARTOLOTTA,

and the class of all others similarly

situated.


     Plaintiffs-Appellees,


v                                                   No. 115259

THE WAYNE COUNTY BOARD OF 

COMMISSIONERS and the COUNTY OF

WAYNE,


     Defendants-Appellants.

___________________________________

KELLY, J. (dissenting).


      I disagree with the majority's reversal of the Court of


Appeals decision. I believe plaintiffs have standing to bring


the   current       actions   and   mandamus      has    been    appropriately


sought.      I would affirm the Court of Appeals decision that


reversed summary disposition in favor of Macomb County and


affirmed      denial    of    Wayne    County's         motion       for    summary


disposition.


                              I.    THE STATUTES


      Plaintiffs alleged in their complaints that defendants


violated the soldiers' relief fund act1 by failing to comply


with their duty to levy and collect a tax and perform other


obligations.        Section 1 of the act creates a relief fund by


mandating      an   annual    tax   levy    and    payment      of    the    moneys


collected to the county treasurer.                MCL 35.21. 


      The method for disbursing moneys from the fund appears at


§ 3 of the act.         This section mandates the compilation of a


list of persons entitled to relief under the act and a





      1
          MCL 35.21 et seq.


                                       2

determination of the amount of relief to be granted to such


persons.    MCL 35.23.2


     In summary, a relief fund was to be established and an


annual compilation of the names of persons entitled to monies


from the fund was to be made.           Many of the actions of the


county board of commissioners, the township supervisors and


the soldiers' relief commission that are described in the


statute    are   mandatory,   as   evidenced   by   use   of   the   word


"shall."


     Under the act, the county board of commissioners has a


duty to levy a tax annually.       The supervisor of each township


and ward is obligated to make a list of persons eligible for


relief and give that list to the soldiers' relief commission.


The soldiers' relief commission must determine the amount of


money to be distributed to the persons on the list.                   The


county board of commissioners is obligated to pay the money


from the taxes to the county treasurer, who disburses the


money at the order of the soldiers' relief commission.


     The majority focuses on the discretion that the act gives


the soldiers' relief commission to set the amount to be


distributed.      However, plaintiffs do not allege that the



     2
      Pursuant to MCL 35.622, the soldiers' relief commission

was declared inoperative and its duties and powers transferred

to the county department of veterans' affairs. This opinion

will continue to refer to the soldiers' relief commission for

the sake of consistency.


                                   3

soldiers' relief commission failed to comply with the act, nor


do they request money from it.      Rather, plaintiffs seek to


compel the creation of a relief fund through the levy and


collection of an annual tax.   The majority's reliance on the


discretion of the soldiers' relief commission ignores the fact


that the act gives no discretion whatsoever regarding whether


taxes are levied and a fund created.     It mandates these acts


and directs the board of commissioners to accomplish them.


     In the cases before us, plaintiffs claim that the county


boards of commissioners failed to comply with the act and


perform their nondiscretionary duties.    Plaintiffs alleged in


their complaints that the county boards of commissioners had


not at any time levied a tax for the soldiers' relief fund.3


This failure to comply with the nondiscretionary obligations




     3
      It appears that the allegation regarding the Macomb

County Board of Commissioners may have been overstated.

Plaintiffs' counsel conceded during oral argument that the

record does not establish whether a fund was created in Macomb

County at sometime in the past and later eliminated.

Nevertheless, it must be remembered that these cases challenge

rulings made on motions for summary disposition brought under

MCR 2.116(C)(8).     In ruling on these motions, only the

pleadings are considered. Maiden v Rozwood, 461 Mich. 109,

119-120; 597 NW2d 817 (1999). Therefore, the concession is

not relevant to the resolution of this appeal.


     Moreover,   plaintiffs' complaints   alleged  ongoing

violations of the act. Whether a fund went into and out of

existence during the last century has no bearing on the

allegation that the Macomb County Board of Commissioners

failed to comply with the act at the time plaintiffs filed

their complaint.


                               4

of the act is the basis of plaintiffs' claims.                   Hence, the


majority's focus on the discretionary nature of the soldiers'


relief commission's duties camouflages the relevant fact:                 no


discretion    exists       that     permits    the   county      boards   of


commissioners not to levy taxes for a soldiers' relief fund.4


                              II.    STANDING


      The trial court decisions in these matters were made on


motions for summary disposition and are reviewed de novo.


Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).                  In


both cases, defendants challenged plaintiffs' standing under


MCR 2.116(C)(8).      Such motions test the legal sufficiency of


the   complaint,    and,    when    ruling    on   them,   the   court    may


consider only the pleadings.          A trial judge may grant summary


disposition     where   the       claims   alleged    are     "so   clearly


unenforceable as a matter of law that no factual development


could possibly justify recovery."             Id. at 119. 


      The majority has concluded that summary disposition was


properly granted to Macomb County and improperly denied to


Wayne County.      It adopts the test for standing articulated in


Lujan v Defenders of Wildlife, 504 U.S. 555; 112 S. Ct. 2130; 119




      4
      As noted by the majority and the concurrence, the act

gives the county boards of commissioners discretion in

determining the amount of the annual tax levy. However, this

fact does not in any way undermine plaintiffs' claims. As

evidenced by the word "shall," there is no discretion

regarding whether to levy an annual tax. 


                                      5
L. Ed. 2d 351 (1992).       It then finds that plaintiffs failed to


establish standing under the test. 


      While I agree with the majority's adoption of the Lujan


test, I cannot agree that plaintiffs lack standing.                     That


conclusion     ignores     the   nature    of    plaintiffs'       claims.


Plaintiffs did not appeal from the denial of benefits under


the act.    Instead, they sought to compel defendants to comply


with the act.    That the amount of relief "is solely within the


discretion of the commission" is irrelevant to a determination


of the injury plaintiffs sustained from defendants' failure to


establish a relief fund in compliance with the act.


      To    withstand    summary   disposition        on   the   basis    of


standing, plaintiffs must plead that they suffered an injury


in   fact   through     defendants'    failure   to    comply    with    the


mandates of the soldiers' relief fund act. They have done so.


They have alleged that they are members of the class of


persons for whose benefit the fund was intended.                 They have


alleged that defendants failed to (1) levy a tax to establish


the relief fund, and (2) pay the collected moneys to the


county treasurer, both of which were for the benefit and


relief of plaintiffs.       Plaintiffs have asserted that, because


defendants failed to comply with the act and establish the


fund, plaintiffs could not apply for or receive benefits to


which the act entitled them. 



                                      6

       Because plaintiffs have alleged failure to establish a


relief fund and denial of the opportunity to apply for or


receive its benefits, they have sufficiently asserted an


injury in fact.      There is no need for them to allege precisely


how the fund would have helped them. Had it been established,


plaintiffs have alleged that they would have applied for


financial assistance. 


       It is inescapable that the creation of a fund and the


opportunity for indigents to receive its financial assistance


would     have     benefitted     plaintiffs          in     a    concrete     and


particularized manner. By definition, to be indigent is to be


"needy and poor, or one who has not sufficient property to


furnish him a living nor anyone able to support him to whom he


is entitled to look for support." Black's Law Dictionary (6th


ed).    Through their assertions, plaintiffs have sufficiently


alleged       "specific,   concrete     facts    demonstrating          that   the


challenged practices harmed [them], and that [they] personally


would     benefit     in     a   tangible       way        from   the    court's


intervention."       Warth v Seldin, 422 U.S. 490, 508; 95 S. Ct. 2197;


45 L. Ed. 2d 343 (1975).


        The    majority    determines    that    plaintiffs'        claims     are


"uncertain" because plaintiffs do not allege a likelihood that


the soldiers' relief commission would have granted funds to


them. Under this test, no plaintiffs could ever have standing



                                        7

to contest defendants' failure to establish a relief fund. No


plaintiff could know how a soldiers' relief commission would


have exercised its discretion.          If plaintiffs' had sought


relief     within    the   discretion   of     the    soldiers'   relief


commission, what could they be required to allege to defeat a


motion for summary disposition under MCR 2.116(C)(8)?                  I


submit that it is only that, under a reasonable exercise of


discretion, the soldiers' relief commission would have granted


them relief.       Plaintiffs in these cases made that showing by


alleging their eligibility, as veterans and as indigents. 


     However, that the amount of relief distributed was solely


within the discretion of the soldiers' relief commissions is


in no way related to whether plaintiffs suffered an injury in


fact.      Since    plaintiffs   alleged     injury   from   defendants'


failure to establish funds in accordance with the act, the


issue of discretion in administering the funds is irrelevant.


        Plaintiffs also adequately pleaded facts that established


the second element of the Lujan test.           The causal connection


between their alleged injuries and defendants' alleged conduct


or failure to act is illustrated in the reasoning above.              If


defendants had complied with the requirements of the act,


plaintiffs have asserted that they would have applied for


benefits.     There is no indication that the failure to comply





                                   8

with   the   provisions     of   the    act   was   the   result   of     the


independent action of a third party.


       Finally, plaintiffs have pleaded facts sufficient to


fulfill the third element of the Lujan test.                 They seek to


compel defendants' full compliance with the soldiers' relief


fund act.     On the basis of the pleadings, plaintiffs have


alleged sufficient facts to establish that their injuries


would be redressed if these cases were returned for further


proceedings. 


       For these reasons, I would conclude that plaintiffs have


standing under the test in Lujan.


                            III.       MANDAMUS


       Mandamus   is   an   extraordinary      remedy     that   cannot    be


invoked to compel discretionary actions.              Teasel v Dep't of


Mental Health, 419 Mich. 390, 409-410; 355 NW2d 75 (1984).


However, an order of mandamus can be issued where "a body or


an officer [is] charged with a duty to take action in the


matter, notwithstanding the fact that the execution of that


duty may involve some measure of discretion."               Id. at 410. 


       Therefore, mandamus can compel a body or officer to


exercise discretion, but cannot compel the manner in which the


discretion is exercised.         Id.    To issue an order of mandamus,





                                       9

a defendant must have a clear legal duty and a plaintiff must


have a clear legal right to have the duty performed.                    Toan v


McGinn, 271 Mich. 28, 33; 260 N.W. 108 (1935).


      The relevant parts of the soldiers' relief fund act are


phrased in terms of clear legal duties that are applicable to


defendants.      Under the act, the county board of commissioners


is charged with the duty of levying taxes on an annual basis.


It is the exercise of duty that plaintiffs seek to compel, a


proper purpose for the issuance of an order of mandamus.


      The act also imposes a legal duty on defendants to create


a   fund   for   the   relief       of   honorably      discharged     indigent


veterans and their indigent spouses, minor children, and


parents.     It establishes a clear legal right to relief for


certain persons, including the class that plaintiffs seek to


represent.       Whether persons eligible under the act receive


relief     is    dependent      on       compliance      by    defendants    in


establishing a relief fund.                  Defendants have clear legal


duties     and   plaintiffs     have     a     clear   legal   right   to   have


defendants perform their duties.                 Mandamus is appropriately


sought.


                              IV.    CONCLUSION


      The soldiers' relief fund act, however arcane, is valid


and binding law.       The Legislature could have chosen to repeal


it at any time during the last century, but did not do so.



                                         10

Moreover, it is apparent from the fact that the Legislature


amended the act in 1984 that it made a conscious decision not


to repeal it.


      The majority's reliance on that portion of the act giving


the soldiers' relief commission discretion in granting relief


ignores the nature of plaintiffs' claims.           Plaintiffs did not


contend that the soldiers' relief commission failed to comply


with the act.     Nor did plaintiffs seek relief within the


discretion of that commission.            Therefore, the fact that the


amount of relief "is solely within the discretion" of the


soldiers' relief commission, as the majority points out, is


irrelevant to the claims presented here. What plaintiffs seek


is to compel the county boards of commissioners to comply with


their mandatory obligation to annually levy taxes and to


create relief funds. 


      As noted by the majority, the soldiers' relief fund act


is   remedial   and   should   be    read     liberally   in   favor   of


plaintiffs, its intended beneficiaries. See Chandler v Dowell


Schlumberger Inc, 456 Mich. 395, 398; 572 NW2d 210 (1998).


Plaintiffs alleged that they suffered an injury in fact


through defendants' failure to establish relief funds and


denial of the opportunity to apply for or receive benefits


under the act.    These claims are not so unenforceable as a


matter of law that no factual basis could possibly justify



                                    11

recovery. 


     Plaintiffs have satisfied the criteria under the Lujan


test, establishing standing.     The soldiers' relief fund act


charges defendants with the duty to take action in plaintiffs'


interest.     Hence, the Court of Appeals correctly determined


that plaintiffs had standing to bring suit and that mandamus


was a proper remedy. Accordingly, I would affirm the decision


of the Court of Appeals.


     CAVANAGH , J., concurred with KELLY , J.





                               12